 In the Matter of LAPARES UNDERGARMENT COMPANY, INC.,andINTERNATIONALLADIES'GARMENT WORKERS' UNION, LOCAL.No.166,C. I. O.In the Matter of LAPARESUNDERGARMENT COMPANY, INC.,andFRIEDA FEITHCases Nos.C-11I1 and C-1122,respectively.DecidedNovember 2, 1939Underwear Manufacturing Industry-Procedure:motion for continuance andmotion to strike testimony properlydenied-Interference,Restraint,and Co-ercion:anti-union speeches by director and manager of the respondent-Dis-crimination:charges of,sustained as to threepersons-Reinstatement:ordered-Back Pay:awarded;computation of : period one employee was incapacitatedexcluded from.Mr. Albert Ornstein,for the Board.Mr. Erwin Feldman,of New York City, for.the respondent.Isserman, Isse"nan & Kapelsolin,of Newark, N. J., byMr. Sol D.Kapelsohnfor the Union.Mr. Samuel Rothbard,of Newark, N. J., for Frieda Feith.Mr.` Edward'Sc/iemiemann,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Frieda Feith andInternational Ladies' Garment Workers' Union, Local No. 166, hereincalled the Union, the National Labor Relations Board, herein calledthe Board, on September 8, 1938, acting pursuant to Article II, Sec-tion 37 (b), of National Labor Relations Board Rules and Reg-ulations-Series 1, as amended, issued an order of consolidation, andon October 10, 1938, by the Regional Director for the Second Region(New York City), issued its complaints against La Paree Under-garment Company, Jersey City, New Jersey, herein called therespondent, alleging that the repondent had engaged in and was17 N. L. R. B., No. 10.166 LA PAREE UNDERGARMENT COMPANY, INC.167engaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, herein called the Act.Copies of thecomplaints, accompanied. by notices of hearing thereon, were dulyserved upon the respondent, Frieda Feith, and the Union.The complaints alleged in substance (1) that the respondent urged,persuaded, and warned its employees to refrain from becoming orremaining members of the Union, (2) that the respondent dischargedElsie..Gerkin and Laura Kelly because they joined and assisted theUnion, and (3) that the respondent discharged Frieda Feith becauseshe assisted the Union.On October 19, 1938, the respondent filed itsanswers to the complaints denying that it had engaged in the allegedunfair labor practices.By notice dated October 10, 1938, a hearing was set for October31, 1938.By notice dated October 28, 1938, the hearing was post-poned to November 14, 1938, by notice dated November 9, 1938, thehearing was postponed indefinitely, and by notice dated November28, 1938, the hearing was postponed to December 5, 1938.On Novem-ber 29, 1938, counsel for the respondent requested a continuance ofthe hearing, representing that the week of December 19, 1938, wouldbe a satisfactory period in which to hold the hearing.Accordingly,by notice dated December 1, 1938, the' hearing was continued toDecember 20, 1938.On December 14, 1938, counsel for the respondent received noticethat a chancery proceeding, in which lie was counsel, had been setfor hearing in the State of Delaware beginning December 22.Coun-sel for the respondent took no steps at this time to avoid the threat-ened conflict between the dates set for the Board and the chanceryhearings.Pursuant to notice, the Board hearing opened at Jersey City, NewJersey, on December 20, before Patrick H. McNally, the Trial Ex-aminer- duly designated by the Board.The Board, the respondent,the Union, and Frieda Feith were represented by counsel.At thecommencement of the hearing the Board opened its case by callingwitnesses for direct examination.The respondent participated inthe hearing and cross-examined witnesses for the Board.On the morning of December 21 the hearing resumed. The Boardcontinued direct, and the respondent cross-examination of witnesses.Following the noon recess the Trial Examiner called the hearing toorder.Erwin Feldman, counsel for the respondent, did not appear,but Joseph Walker, his associate, appeared and cross-examined aBoard witness.Toward the close of the afternoon session, Walkermoved that the cross-examination of this witness be deemed incom-247384-40-vol. 17-12 168DECISIONSOF NATIONAL LABOR RELATIONS BOARDplete pending the return of Feldman.The Trial Examiner deniedthe motion.The hearing resumed on December 22. Feldman did not appear.,Walker moved that the hearing be continued until December- 23, 1938,on the grounds that Feldman was in attendance at the chanceryhearing and that his presence at the Board hearing was necessary forthe proper conduct of the respondent's defense.The Trial Examinerdenied the motion.Walker remained in the hearing room duringthe morning session and took notes on the proceedings but did nototherwise participate.The Board concluded its case during theafternoon session on December 22.No witnesses were. offered fordirect examination by the respondent.The Trial Examiner, accord-ingly, declared the hearing closed.On December 23, Feldman appeared at Washington, D. C., andheld a conference with the Board's Chief Trial Examiner and withTrial Examiner McNally.Following this conference, the Trial Ex-aminer notified the parties that he had reconsidered his ruling andthat the hearing would reopen on December 27.The hearing was duly resumed on December 27. The Board andthe respondent appeared by counsel.The Board witnesses who hadnot been cross-examined by the respondent were present.The TrialExaminer instructed that their direct examination be read to Feld-man to enable him to cross-examine them.Counsel for the respond-ent refused to proceed unless the direct testimony of these witnesseswas stricken.The Trial Examiner, accordingly, again declared thehearing closed.On January 3, 1939, the respondent filed a motion with the Boardto strike the testimony, reopen the hearing and stay the IntermediateReport.Counsel for the respondent recited by affidavit accompany-ing the motion that the Chief Trial Examiner had agreed to thestriking of the testimony of Board witnesses at the conference ofDecember 23.On January 11, 1939, the Chief Trial Examiner re-cited, in an affidavit incorporated into the record by Board order,that "he had directed the Trial Examiner to reopen the hearing toafford the respondent an opportunity to cross-examine the witnesseswhose direct testimony had been heard December 22, and to put onany direct testimony Mr. Feldman cared to present in behalf of hisclient."On January 11, 1939, the Board denied the respondent'smotion.On January 16, 1939, the Trial Examiner issued his IntermediateReport.On January 20, 1939, the respondent filed exceptionsthereto, and on February 20, 1939, the respondent filed a writtenargument in support of its exceptions.On March 15, 1939, the Unionfiled written argument in support of the Intermediate Report.On LA PAREE UNDERGARMENT COMPANY, INC.169September 28, 1939, the.respondent and the Union appeared bycounsel and presented oral argument before the Board,atWash-ington, D. C.The respondent contends that the Trial Examiner erred in denyingthe continuance requested on December 22 and in refusing on Decem-ber 27 to strike the direct testimony given on December 22.We hold that the Trial Examiner.did not err in denying the re-spondent's request on December 22 for a continuance of the hearing.The Board hearing had already been continued from December 5on request of counsel for the respondent.Moreover,on December 1,1938, the hearing was scheduled to begin on December 20 pursuantto a representation by counsel for the respondent that the,week com-mencing December 19 would be"satisfactory".to him.Further, al-thoughcounsel for the respondent received notice of the chanceryproceeding on December 14 he made no effort to secure a continuanceat this time of either the Board or the chancery hearing. _Indeed heappeared at the Board hearing on December 20 and December 21 andstillgave no indication to the Board or its agents that he wouldrequest a continuance of the.Board hearing on December 22.Notuntil,December 22, after the Trial Examiner had resumed the hear-ing, did counsel for the respondent represent that his presence wasrequired at a chancery proceeding.Because of these circumstancesit is clearthat theTrial Examiner by refusing to grant a continuanceon December 22, did not deny the respondent a fair hearing',Since the continuance was not improperly denied,it follows, andwe hold,that the Trial Examiner,by refusing to strike the testimonytaken on December 22, did not deny the respondent a fair hearing.The respondent contendsthatthe Chief Trial Examiner and theTrial Examiner agreed to strike this testimony at the conference heldon December 23. It may be noted that the Chief Trial Examiner, byaffidavit, and the Trial Examiner;by his actions at the hearing ofDecember 27, challengedthe truthof the respondent's contention.While wehave no doubt as to where the truth lies in this matter, werefrain from a formal resolution of the conflict as to the positiontaken by theChiefTrial Examiner and the Trial Examiner on De-cember 23,since were we to assume that on that day they decided tostrike the testimony of December 22, it would not follow that, bytheir subsequent refusal to do so, the respondent was denied a fairhearing..A mere reversal of position by a judicial-officer does notconstitute a denial of due process.The asserted determination of theexaminers on December 23 to strike testimony was a reversal- of theTrial Examiner'sdetermination on December 22 to deny-the con-iCf.NationalLabor Relation Board V.AmericanPotash and Chemical Corporation,98 F. (2d) 488 (C. C. A. 9). 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDtinuance and to admit this very testimony. Surely the respondentdoes not contend that on December 23 it induced the examiners todeny a fair hearing to the Union.The Trial Examiner's refusal onDecember 27 to strike the testimony was simply a reaffirmation ofhis ruling on December 22 admitting it.The respondent makes noshowing that it had any greater vested right than the Union in aparticular ruling of the Trial Examiner.Finally, were we to assume, contrary to fact, that the denial ofcontinuance-and the refusal to strike were erroneous, the record wouldstill compel the, conclusion that such asserted error did not prejudicethe respondent.Although Feldman was absent on December 22 hisassociate,Walker, was present during the morning session and hadfull opportunity to observe and cross-examine the witnesses and tomake motions and objections.The respondent, it is true, representsthat Feldman's presence on December 22 was necessary to the properconduct of its defense.But we find such representation without sup-port in the record.On December 21 Walker appeared on behalf ofthe respondent and cross-examined a Board witness in Feldman'sabsence.The issues in the proceeding were not so complex as to makeit improbable that another attorney could satisfactorily replace Feld-man on December 22 as Walker did on December 21. Even if Feld-man's counsel were essential, the Trial Examiner afforded him fullopportunity to.-employ it, for, on December 27, the Trial ,Examiner.directed that the testimony taken on December 22 be read to him sothat he could cross-examine the witnesses and take any other stepswhich he thought proper to present his client's defense.We find that full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.During the course of the hearing the TrialExaminer made other rulings on motions and on objections to theadmission of evidence.The Board has reviewed these rulings andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.The Trial Examiner, in his Intermediate Report, found that therespondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the Act as alleged in the complaint andrecommended that the respondent cease and desist from said unfairlabor practices and, affirmatively, reinstate the employees discrimina-torily discharged with back pay.The Board has considered the exceptions and argument, and saveas the exceptions are consistent with the findings, conclusions, andorder s"et forth'below, finds them to be without merit. LA PAREE UNDERGARMENT COMPANY, INC.171Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THERESPONDENTThe respondent is a New Jersey corporation with its principal officeand place of business in JerseyCity, NewJersey.It is engaged inthe manufacture,sale, and distribution of children's underwear andrelated products.The respondent employs about 300 persons.Dur-ing 1937 its purchases were valued at approximately$480,000 and itssales at more than $1,000,000.It obtained all of its raw materialsfrom outside the State of New Jersey, and it shipped 95 per cent ofitsmanufactured products to States other than New Jersey.H. THE ORGANIZATION INVOLVEDInternational Ladies'. Garment Workers'. Union, Local No. 166, isa : labor organization which was, affiliated'-W: ith the Congress of In-dustrial Organizations, herein called the C. I. 0., at the time of thealleged unfair labor practices.It admits to membership productionemployees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionDuring February, March, and April 1938, the Union began to en-roll employees of the respondent.As part of its organizing cam-paign, the Union sent letters to the respondent's employees outliningthe benefits of, and soliciting membership in, the Union.Credibleevidence compels the conclusion that the respondent sought to preventits employees from becoming or remaining affiliated with the Union.In April 1938, Herman Klotz, the respondent's general manager,called a meeting of the employees and stated in substance that he dis-approved of the letters the employees had been receiving, that hehoped they would ignore the letters and "realize that this factoryis better off as it is than if a union were to take charge."He statedfurther that he "did not want to hear any more about it."In May 1938, Feldman, who is a director of the respondent as wellas its attorney, addressed the assembled employees.He stated insubstance, that he had only recently become financially interested inthe respondent, that he had been affiliated with an organization inMassachusetts in which the workers "were a great big happy familyand didn't have to pay for their jobs, and he didn't want people inLa Paree to, have to pay for theirs" It is clear and we find that bythis statement Feldman sought to discredit the Union. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout the first week in June 1938, the respondent called, anothermeeting of its employees.Feldman again spoke.He read a letterwhich the respondent had received from Mayor Hague of Jersey City.The letter requested all firms to participate in a forthcoming paradeor demonstration against "outsiders coming in and running thetown."This, of course, was intended, and was understood, to- be adisparaging reference to the C. I. O.Feldman stated he hoped all theemployees would participate because "Mayor Hague had been doingsuch good work for them."He repeated again, in substance, that therespondent's employees did not have to pay for their jobs.We find that the respondent, by the above acts, including the state-ments)of Klotz in April and the statements of Feldman in May andJune interfered with, restrained, and coerced its employees in theexercise of their right to self-organization, to form,. join, or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the Act.B. The dischargesThe complaint alleged, and the answer denied, that the respondentdischarged Elsie Gerkin and Laura Kelly because they joined andassisted the Union, and discharged Frieda Feith because she assistedthe Union.The Trial Examiner found these discharges to be dis-criminatory. I The respondent takes exception.ElsieGerkin,felling-machine operator and second seamer, washired in January 1936.Laura Kelly,ruffle setter, was hired on Jan-uary 2, 1935.Gerkin was discharged on May 24, reinstated on May27, and discharged again on June 2, 1938.Kelly was also-dischargedon June 2, 1938.Gerkin and Kelly, among the first employees of the respondent tojoin the Union, became members thereof on May 18, 1938.On May24, 1938, Ben Handler, a foreman, stopped Gerkin at the drinkingfountain in the sewing room and said, "Have you anything to dowith this union talk?"" Gerkin replied affirmatively and stated thatshe had signed with the Union.Handler remarked that she had"put her foot in it and she had better get it out."Less than an hour after this conversation, Klotz called Gerkin intohis office, and asked "What is all this talk about you having signedup with the Union and all these activities going on around you?"Gerkin admitted she had joined the Union.Thereupon Klotz said,"I am sorry, I will have to let you go. I don't want any of thattalk going on around here.Punch your clock and leave." LA PAREE UNDERGARMENT COMPANY, INC.173Gerkin. called the union organizer the same day and informed himof her discharge.The union attorneys immediately wrote to therespondent demanding that she be reinstated.On May 26 Gerkin returned to the respondent's office for her payenvelope.Klotz asked how many times she had been at the unionoffice, and called her a liar when she denied having been there.Hetold her, in substance, that he had always felt she was one of the girlshe could trust, but that "if there were any further union trouble, hecould thank her for it." Thereafter, on May 27, the respondentreinstated Gerkin.On June 2, Klotz again called Gerkin into his office.He told her,in substance, that she was-- discharged- because, she had continued totalk about the Union at the plant after having been warned not todo so, and had informed the other employees that the Union hadcompelled her reinstatement.Thereupon Gerkin left the office.Klotz then summoned Kelly to the office and accused her of "an-noying" the other employees.Although Kelly demanded proof ofthis accusation, Klotz simply stated that he had "had enough" ofher and informed her she was discharged.The record discloses that Gerkin and Kelly were efficient employeesand that the sole cause for their discharge was their union member-ship and activity.Gerkin and Kelly earned about $15 and $20 per week, respectively,prior to their discharge.Neither has had earnings subsequent tosuch discharge and both desire reinstatement.Frieda Feith.,billing clerk and accordingly not eligible for mem-bership in the Union, was hired in January 1937 and discharged onJune 10, 1938.Feith had obtained the names and addresses of some of the re-spondent's employees by circulating among them a petition for afree State university.She gave those names to the union organizerwhen he began to canvass the employees to become members of theUnion.On June 10 the respondent discharged her.Klotz informed herthat she was discharged because the names on the petition which shehad circulated had "probably gotten into the hands of the unionorganizer."There can be no doubt that the respondent dischargedFeith for rendering assistance to the Union.Feith earned $18 per week prior to her discharge. She earned $3between June 10 and December 20, 1938.We find that the respondent, by the discharge of Elsie Gerkin onMay 24 and June 2, Laura Kelly on June 2, and Frieda Feith onJune 10, 1938, discriminated in regard to hire and tenure of employ-ment, thereby discouraging membership in a labor organization, and 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterfering with, restraining, and coercing its employees in the exer-cise of rights guaranteed in Section 7 of the Act.IV.' THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate and substantialrelation to trade, traffic and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYPursuant to Section 10 (c) of the Act, the appropriate remedy,and the one we shall order, is that the respondent cease and desistfrom its unfair labor practices, and, affirmatively, offer full reinstate-.nient.with back pay to Gerkin, Kelly, and Feith.With respect toKelly, the respondent need not give her back pay from July 28, -1938,to the date when she was ready to return to work, because during thatperiod she would not have worked, in the absence of discrimination,by reason of pregnancy.Upon the basis of the above findings of fact and upon the entirerecord in.the.case, the Board makes the following :CONCLUSIONS OF LAW1. -International Ladies' GarmentWorkers' Union, Local No. 166,isa labor organization within the meaning of Section 2 (5) ofthe Act.2.By discriminating in regard to hire and tenure of employmentof Elsie Gerkin, Laura Kelly, and Frieda Feith, thereby discouragingmembership in a labor organization the respondent has engaged inand is engaging in unfair labor practices within the meaning ofSection 8 (3) of the Act.3.'By interfering with, restraining, and coercing its' employees inthe exercise 'of rights guaranteed in Section 7 of the Act, the re-spondent' has engaged in unfair labor practices within the meaning ofSection 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact 'arid conclusions of lawand pursuant to Section 10 . (c) of the National Labor Relations Act, LA PAREE UNDERGARMENT COMPANY, INC.175the National. Labor Relations Board hereby orders that- La PareeUndergarment Company, Inc., Jersey City,. New Jersey, its officers,agents, successors and assigns shall :1.Cease and desist from :(a)Discouraging membership in the International Ladies' GarmentWorkers' Union, Local No. 166, or any other labor organization, bydiscrimination in regard to hire and tenure and terms and conditionsof employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join, or assist the International Ladies' Garment Workers' Union,Local No. 166, or any other labor organization, to bargain- collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purposes of collective bargaining, or othermutual aid or protection as guaranteed in Section 7 of the Act.2.Take the following, affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Elsie Gerkin, Frieda Feith, and Laura Kelly immediateand full reinstatement to their former positions without prejudice. totheir seniority and other rights and privileges;(b)Make whole Elsie Gerkin and Frieda. Feith for any losses ofpay they may have suffered by reason of the respondent's discrimina-tion in regard to their hire and tenure of employment by payment to,each of them respectively of a sum of money equal to that which eachwould have earned as wages during the period from the date.of.suchdiscrimination to the date of offer of reinstatement, less her net earn-jngs; if any, during said period, had the respondent not discriminatedin regard to her hire and tenure of employment; deducting, however,.from the amount otherwise due to each of the said employees, moniesreceived during said period for work performed upon Federal, State,county, municipal, or other work-relief projects and pay over theamount, so deducted, to the appropriate fiscal agency of the Federal,State, county, municipal, or other government which supplied thefunds for said work-relief projects;(c)Make whole Laura Kelly for any losses of pay she may havesuffered by reason of the respondent's discrimination in regard to herhire and tenure of employment by payment to her of a sum of moneyequal to that which she would have earned as wages during the periodfrom June 2, 1938, to July 28, 1938, and from the date of the removalof her disability to the date of the offer of reinstatement, less her net2 By "net earnings" Is meant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for her unlawfuldischarge and the consequent necessity of her seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica, Lumber and Sawmill Workers Union,Local 2590,8 N. L. It.B. 440. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDearnings,3 if any, during said periods, had the respondent not dis-criminated in regard to her hire and tenure of employment; deducting,however, from the amount otherwise due to her, monies receivedduring said period for work performed upon Federal, State, county,municipal, or other work-relief projects and pay over the amount, sodeducted, to the appropriate fiscal agency of the Federal, State, county,municipal, or other government which supplied the funds for saidwork-relief projects;(d)Post immediately in conspicuous places in and about its plantand maintain for a period of at least sixty (60) consecutive days, noticesto its employees stating that the respondent will cease and desist inthe manner set forth in paragraphs 1 (a) and (b), and that it will takethe affirmative action set forth in paragraphs 2 (a), (b), and (c) ofthis Order;(e)Notify the Regional Director for the Second Region, in writing,within ten (10) days from the date of this Order what steps the-re-spondent has taken to comply herewith.8Ibid.